Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 10/22/21.
The application has been amended as follows: 
Claim 1:  A method for producing rare earth magnets, the method comprising the steps of: 
providing sintered magnet body of an R1-Fe-B composition, where R1 is one or more elements selected from [[a]] the group consisting of Y, Sc, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb and Lu, and a slurry comprising a solvent and a powder of one or more compounds selected from oxides, fluorides, oxyfluorides, hydroxides and hydrides of R2, where R2 is one or more elements selected from [[a]] the group consisting of Y, Sc, La, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Yb and Lu, dispersed in the solvent; 
warming or heating the sintered magnet body by a near infrared ray of 0.8 to 5 [Symbol font/0x6D]m wavelength, such that the sintered magnet body is warmed or heated up to a temperature lower by 20°C than a boiling point of the solvent in the slurry, before applying the slurry to the sintered magnet body;
after the warming or heating the sintered magnet body, applying the slurry to surfaces of the sintered magnet body so that the slurry directly covers the surfaces of the sintered magnet body; 
drying the resulting sintered magnet body by a near infrared ray of 0.8 to 5 [Symbol font/0x6D]m wavelength to remove the solvent from the slurry and to deposit the powder from the slurry on the surfaces of the sintered magnet body, such that the sintered magnet body, the surfaces of which are coated by the powder, are obtained; and then
subjecting the obtained sintered magnet body covered with the powder to heat treatment to cause absorption of R2 into the sintered magnet body, wherein
supplying the slurry to a slurry feed tray, dipping a coating roll in the slurry on the slurry feed tray to impregnate the coating roll with the slurry, and moving horizontally the coating roll toward the sintered magnet body and then moving down the coating roll to the sintered magnet body on a transport conveyor, so that the slurry is applied to the sintered magnet body by the coating roll, and
the method further comprises a step of transporting the sintered magnet body on the transport conveyor, wherein the steps of warming or heating the sintered magnet body, applying the slurry to the sintered magnet body, and drying the resulting sintered magnet body are conducted while the sintered magnet body is held on the transport conveyor. 
Claims 18-20, and 22 depends on claim 1.
	Claims 10-15, 17, and 21 have been cancelled.
Allowable Subject Matter
Claims 1, 3, 7-9, 16, 18-20, and 22 are allowed. The following is an examiner’s statement of reasons for allowance: Silverschotz et al (U. S. Patent: 5869148) teaches applying magnetic slurry on a substrate and preheating, slurry coating and heat treatment in continuous way (conveyor). Yokoyama et al (Japanese Patent: H09-180920) teach heating with IR under a hood on a conveyor [fig. 1], when an air flow (13) blow (from nozzles) on substrate (and collect the dust 11), but does not teach an air knife. Japanese Patent: 52-130019 teaches conveying and dipping magnetic bodies in coating tank. The examiner did not find applying slurry with coating roll in way claim 1 is required that can be combine with previous references. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712